         Case: 1:18-cv-07470 Document #: 1 Filed: 11/10/18 Page 1 of 7 PageID #:1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

      SERGIO ARMANDO LAZCON ZUNIGA, on              )
      behalf of himself, and all other similarly    )   No. 18-cv-7470
      situated plaintiffs known and unknown,        )
                                                    )
                        Plaintiff                   )
                                                    )
                           v.                       )
                                                    )   JURY DEMAND
      JMR LANDSCAPING LLC., AND, JOEY               )
      ROSSA, INDIVIDUALLY                           )
                                                    )
                      Defendants                    )
                                                    )


                                            COMPLAINT

          NOW COMES Plaintiff, SERGIO ARMANDO LAZCON ZUNIGA, on behalf of himself and

all other Plaintiffs similarly situated, by and through his attorneys, LOPEZ     AND   SANCHEZ   AND

FARMWORKER AND LANDSCAPER ADVOCACY PROJECT, and for his Complaint against Defendant

JMR LANDSCAPING LLC., AND JOEY ROSSA, INDIVIDUALLY, states as follows:


I.        NATURE OF ACTION

          1.      This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201 et seq.,

the Portal-to-Portal Act, 29 U.S.C. §251 et seq., the Illinois Minimum Wage Law, 820 ILCS

§105/1 et seq., and the Illinois Wage Payment and Collection Act, 820 ILCS §115/1 et seq.

II.       JURISDICTION AND VENUE

          2.      Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29 U.S.C.

§§ 206-207, the Portal-to-Portal Act, 29 U.S.C. §251 et seq., and for the supplemental Illinois

statutory claims, pursuant to 28 U.S.C. §1367. Venue lies in the Northern District of Illinois,

Eastern Division in that during all times relevant to the employment relationship Plaintiff

regularly performed work in counties throughout this district including Lake County.

                                                   1
       Case: 1:18-cv-07470 Document #: 1 Filed: 11/10/18 Page 2 of 7 PageID #:2




Additionally, Defendants are or were engaged in business in this district.

III.   THE PARTIES

       3.      Defendant, JMR LANDSCAPING          LLC.,   provides landscaping maintenance, lawn

care, landscape design and build, and snow removal services. As such, Defendant’s services

qualify as an enterprise engaged in commerce as defined by the FLSA.           During all relevant

times Plaintiff performed services for Defendant and therefore, as defined under both the federal

and state statutes relied upon is an “employer.”

       4.      Defendant, JOEY ROSSA, is the owner/operator of Defendant JMR Landscaping

LLC., and at all relevant times Defendant was acting directly or indirectly in the interest of the

employer in relation to the employee Plaintiff, had the authority to hire, and terminate Plaintiff

and directed his work duties and therefore, as defined under both the federal and state statutes

relied upon is an “employer.”

       5.      Plaintiff SERGIO ARMANDO LAZCON ZUNIGA (hereinafter “the named Plaintiff”) is

a former employee who performed work for Defendants as a landscaping and laborer.

       6.       All other unnamed Plaintiffs known and unknown (hereinafter referred to as

“members of the Plaintiff Class” or “similarly situated Plaintiffs”), are past or present employees

who work or worked for Defendants as described above.

       7.      As employees performing duties for an enterprise engaged in commerce, the

named Plaintiff and all members of the Plaintiff Class were also engaged in commerce as defined

by the FLSA.

       8.    The claims brought herein by the named Plaintiff are identical or similar to the

claims of other past and present employees who were subject to the non-compliant policies and

practices alleged herein.

       9.      The non-compliant practices as alleged herein were part of a practice and policy

implemented and maintained by Defendants and are common to a group or “class” of past and

present employees.

       10.     Those past and present employees are entitled to receive Notice of these

                                                   2
        Case: 1:18-cv-07470 Document #: 1 Filed: 11/10/18 Page 3 of 7 PageID #:3




     proceedings and afforded opportunity to join their individual claims.

IV.      STATUTORY VIOLATIONS

         Collective Action under the Fair Labor Standards Act
         11.     Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b), Count I of this

action is brought by the named Plaintiff as an opt-in representative or collective action, on behalf

of himself and other Plaintiffs similarly situated who have been damaged by Defendants’ failure

to comply with 29 U.S.C. § 201 et seq. and § 251 et seq. Count II alleges a willful violation of

the FLSA and seeks an additional third year of limitations. Count III seeks liquidated damages

under the Fair Labor Standards Act, § 260.

         Illinois Minimum Wage Law
         12.     Pursuant to the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq., Count IV

of this action is brought by the named Plaintiff to recover unpaid back wages earned on or after

the date three (3) years prior to the filing of this action. Each and every Plaintiff who joins this

case in the future shall specifically adopt and assert the claims made under this Count IV.

         Class Action under the Illinois Wage Payment and Collection Act

         13.     Pursuant to the Illinois Wage Payment and Collection Act, 820 ILCS §115/1 et

seq., Count V of this action is brought by the named Plaintiff as a Fed. R. Civ. P. 23 class action

to recover unauthorized deductions taken on or after the date ten (10) years prior to the filing of

this action. Each and every Plaintiff who joins this case in the future shall specifically adopt and

assert the claims made under this Count IV.

V.       FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

         14.     The named Plaintiff, at all times pertinent to this cause of action, was employed

by Defendants, said employment being integral and indispensable to Defendants’ business.

         15.     Defendants employed named Plaintiff at an hourly rate of pay of $15.00 during

the course of his employment, from approximately April through October of 2017.


                                                  3
       Case: 1:18-cv-07470 Document #: 1 Filed: 11/10/18 Page 4 of 7 PageID #:4



           16.    Additionally, Plaintiff and those similarly situated were regularly unable to take

their full thirty (30) minute unpaid meal breaks as a result of work volume and interruptions.

The meal break interruptions consisted of work off the clock such as moving plants to a specific

area or used to give further instruction on future job assignments.

           17. Furthermore, Plaintiff and all similarly situated members of the Plaintiff class

experienced unauthorized deductions from their paychecks for uniforms. These deductions were

taken with improper and insufficient written authorization by the named Plaintiff and members

of the Plaintiff class at the time each deduction was made, in violation of legal requirements.

                                        COUNT I
                         VIOLATION OF FAIR LABOR STANDARDS ACT

           18.     Paragraphs 1 through 17 are re-alleged and incorporated as though set forth fully

herein..

           19.     Defendants have at all times relevant hereto failed and refused to pay

compensation to their employees, including the named Plaintiff herein, and all other Plaintiffs

similarly situated, known and unknown, as described above.

      WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly situated,
known and unknown, respectfully requests this Court to enter an order:

        (a)   awarding back pay equal to the amount of all unpaid overtime compensation for
the two (2) years preceding the filing of this Complaint, according to the applicable statute of
limitations;
        (b)   awarding Plaintiff his reasonable attorneys’ fees and costs incurred; and

           (c)     for such additional relief as the Court deems appropriate under the circumstances.

                                      COUNT II
                 WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

           20.     Paragraphs 1 through 19 are re-alleged and incorporated as though set forth fully

herein.



                                                    4
       Case: 1:18-cv-07470 Document #: 1 Filed: 11/10/18 Page 5 of 7 PageID #:5



          20.    Defendants’ actions as complained of above were done with Defendants’

knowledge that the compensation policies and practices at issue were in violation of the statutes

alleged, or with a reckless disregard for whether or not the policies and practices were in

violation of those statutes.

      WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly situated,
known and unknown, respectfully requests this Court to enter an order:

       (a) awarding back pay equal to the amount of all unpaid compensation for one (1)
additional year, totaling three (3) years preceding the filing of this Complaint;

          (b)   awarding Plaintiff his reasonable attorneys’ fees and Court costs incurred; and

          (c)    for such additional relief as the Court deems appropriate under the circumstances.


                                     COUNT III
                               LIQUIDATED DAMAGES
                        UNDER THE FAIR LABOR STANDARDS ACT
          20.    Paragraphs 1 through 19 are re-alleged and incorporated as though set forth fully

herein.

          21.    In denying the named Plaintiff and members of the Plaintiff Class compensation

as described above, Defendants’ acts were not based upon good faith or reasonable grounds.

          22.    The named Plaintiff and all other past and present employees similarly situated,

known and unknown, are entitled to liquidated damages equal to the amount of unpaid

compensation, pursuant to 29 U.S.C. §260.

          WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly situated,

known and unknown, respectfully requests this Court to enter an order:


          (a)    awarding liquidated damages equal to the amount of all unpaid compensation;

          (b)    awarding Plaintiff his reasonable attorneys’ fees and costs incurred; and

          (c)    for such additional relief as the Court deems appropriate under the circumstances.




                                                  5
       Case: 1:18-cv-07470 Document #: 1 Filed: 11/10/18 Page 6 of 7 PageID #:6



                                            COUNT IV
    VIOLATION OF THE ILLINOIS WAGE PAYMENT AND COLLECTION ACT
                     UNAUTHORIZED DEDUCTIONS

          23.   Paragraphs 1 through 22 are re-alleged and incorporated as though set forth fully

herein.

          24.     Throughout the course of Plaintiff’s and the Plaintiff class’ employment, they

had an employment relationship with Defendants, and an employment agreement, established by

the present and prior conduct of the parties evincing their intent to be parties to an employer-

employee relationship.

          25.    During the course of Plaintiff’s and the Plaintiff class’ employment, Defendants

made deductions from their wages for uniforms, on a regular basis.

          26.    Such deductions (1) were not required by law; (2) were not to Plaintiff’s or the

Plaintiff class’ benefit; (3) were not in response to a valid wage assignment or wage deduction

order; and (4) were not made pursuant to a valid and compliant contemporaneous authorization

form, signed and dated by Plaintiff and the Plaintiff class.

          27.    Defendants violated the IWPCA, 820 ILCS 115/9, by making unauthorized and

unlawful deductions from Plaintiff’s wages.

          28.    Plaintiff was damaged by Defendants’ violation of the IWPCA.

          29.     This Count IV is brought as a class action under FRCP 23, because although the

precise number is unknown, the Plaintiff class is so numerous that joinder of their claims would

be impracticable. It is estimated that there are at least 50 individuals in the putative class who

experienced deductions.

          30.    The deductions present common questions of law and fact which predominate

over variations that exist in the Plaintiff class, and the named Plaintiff’s claims as to deductions


                                                  6
       Case: 1:18-cv-07470 Document #: 1 Filed: 11/10/18 Page 7 of 7 PageID #:7



are typical of those presented by the putative class.

       31.     Moreover, Plaintiff is an appropriate and adequate representative of the Plaintiff

class, and Plaintiff’s counsel is competent in the field of wage and hour claims including

collective and class actions.


       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly situated,

known and unknown, respectfully requests this Court to enter an order:


        (a) declaring and decreeing Defendants’ compensation practices as described herein, and
such other violations which may come to light during the prosecution of this matter, in violation
of the provisions of the Illinois Wage Payment and Collection Act;

       (b)    awarding an amount of damages pursuant to the formula set forth in the IWPCA,
Section 115/14(a);

        (c)      ordering Defendants to account for unauthorized deductions to Plaintiff and the
class Plaintiffs represent and entering judgment in Plaintiff’s and the Plaintiff class’ favor;

         (d)    directing Defendants to pay to Plaintiff his reasonable attorneys’ fees, costs, and
litigation expenses, as provided by statute;

       (e)     for such additional relief it deems just and appropriate under the circumstances.

                                                        Respectfully Submitted,

                                                        By: /s/ Jorge Sanchez
                                                           One of Plaintiff’s attorneys
Jorge Sanchez
LOPEZ & SANCHEZ LLP
77 W. Washington St., Suite 1313
Chicago, IL 60602
(312) 420-6784

Alexandria Santistevan
FARMWORKER AND LANDSCAPER
ADVOCACY PROJECT
33 N. LaSalle St., Suite 900
Chicago, IL, 60602
(312) 784-3541




                                                  7
